DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13-14, 16-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fontana (US-6145780). Regarding Claim 1, Fontana discloses a method of installing a coil 15 of cable on a cable reel apparatus 12, comprising the steps of: placing the coil of cable on a first flange 30 of a separable cable reel of the cable reel apparatus; releasably coupling the first flange with a separate second flange 32 of the separable cable reel after placing the coil of cable on the first flange; and placing the separable cable reel in a bag (11 is a bag with rigid sides) of the cable reel apparatus, wherein the first flange includes a hub portion 29 configured to be received in an inner diameter of the .

Regarding Claim 2, Fontana discloses the hub portion is a wall 29 extending transversely from an inner side of the first flange (depicted in Figure 4) (Figures 1-6).

Regarding Claim 3, Fontana discloses the step of positioning the bag with the separable cable reel received therein in a horizontal orientation, such that a longitudinal axis of the separable cable reel is horizontal, to facilitate dispensing of cable of the coil of cable from the bag (depicted in Steps 5-8 of Figure 6) (Figures 1-6).

Regarding Claim 4, Fontana discloses the step of placing the separable cable reel in the bag occurs after the step of releasably coupling the first and second flanges (depicted in Steps 2-5 of Figure 6) (Figures 1-6).

Regarding Claim 5, Fontana discloses the step of dispensing the cable of the coil of cable through a payout opening (between edges of 13 and 35) in the bag after the step of positioning the bag with the separable cable reel received therein in the horizontal orientation (depicted in Steps 5-8 of Figure 6) (Figures 1-6).

Regarding Claim 6, Fontana discloses the step of positioning the first flange on a first frame (left 23 and 19) inside of the bag and the first flange being positioned vertically when dispensing the cable of the coil of cable (Figures 1-6).

Regarding Claim 7, Fontana discloses the step of positioning the second flange on a second frame (right 23 and 19) inside of the bag and the second flange being positioned vertically when dispensing the cable of the coil of cable (Figures 1-6).

Regarding Claim 9, Fontana discloses the step of decoupling the first and second flanges from one another for replacement of the coil of cable with another coil of cable (this step would be inherent to the operation of the apparatus of Fontana when a reel becomes empty and/or when the job requires a different type of cable) (Figures 1-6).

Regarding Claim 10, Fontana discloses the step of prepackaging the coil of cable before placing the coil of cable in the bag (depicted in Step 1 of Figure 6) (Figures 1-6).

Regarding Claim 11, Fontana discloses the step of prepackaging the coil of cable including wrapping the coil of cable in plastic (depicted in Step 1 of Figure 6 as material being removed) (Figures 1-6).

Regarding Claim 13, Fontana discloses the first flange and the hub portion form one-piece (Figures 1-6).

Regarding Claim 14, Fontana discloses a method of installing a coil 15 of cable on a cable reel apparatus 12, comprising the steps of: providing a prepackaged, a pre-wound, reel-less coil of cable (depicted in Step 1 of Figure 6);3 111429.00375/124077087v.1Application No. 17/073,450Docket No.: 111429.00375 First Preliminary Amendmentremoving prepackaging from the pre-wound, reel-less coil of cable (depicted in Step 1 of Figure 6) and placing the coil of cable on a first hub portion 29 of a first flange 30 

Regarding Claim 16, Fontana discloses the steps of placing the separable cable reel in a bag (11 is a bag with rigid sides) of the cable reel apparatus and to dispensing cable of the coil of cable through a payout opening (between edges of 13 and 35) in the bag after the step of releasably coupling the first and second flanges (Figures 1-6).

Regarding Claim 17, Fontana discloses the first flange includes a first engagement member 39 configured to engage a second engagement member 40 of the second flange (Figures 1-6).

Regarding Claim 18, Fontana discloses the first flange and the first hub portion form one-piece and the second flange and the second hub portion form one-piece (Figures 1-6).

Regarding Claim 19, Fontana discloses a method of installing a coil 15 of cable on a cable reel apparatus 12, comprising the steps of placing the coil of cable on an elongated annular wall 29 of a first flange 30 of a separable cable reel of the cable reel apparatus, the elongated annular wall extends 

Regarding Claims 20-21, Fontana discloses the step of decoupling the elongated wall and the truncated wall from one another after the step of dispensing the cable and placing another pre-wound, reel-less coil of cable on the elongated annular wall after the step of decoupling the elongated annular wall and the truncated annular wall from one another (these steps would be inherent to the operation of the apparatus of Fontana when a reel becomes empty and/or when the job requires a different type of cable) (Figures 1-6).

Regarding Claim 23, Fontana discloses the coil of cable is pre-wound prior to the step of placing the coil of cable on the elongated annular wall of the first flange (depicted in Step 1 of Figure 6) (Figures 1-6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana (US-6145780) in view of Eisele (DE-4001250). Regarding Claims 12, 15, and 22, Fontana discloses the method of claims 1, 14, and 19, as respectively advanced above, but does not expressly disclose the step of releasably coupling the first and second flanges includes coupling the first and second flanges by a friction fit; and at least a portion of the truncated annular wall is receiving in a receiving area of the elongated annular wall when releasably coupling the elongated wall and the truncated annular wall together.
However, Eisele teaches a collapsible spool comprising a first hub portion 8 and a second hub portion 7 are releasably coupled by a friction fit (depicted in Figure 2); and at least a portion 9 of a truncated annular wall 7 is receiving in a receiving area 10 of an elongated annular wall 8 when releasably coupling the elongated wall and the truncated annular wall together (depicted in Figure 2 and described in paragraphs [0020]-[0022]) (Figures 1-5). It would have been obvious to use the friction fit .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-2, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 18, and 26 of U.S. Patent No. 10,906,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrow in scope than the instant claims. Therefore, the patent claims include all of the limitations of the instant claims with some additional limitations. Despite the additional limitations, the patent claims read on and render unpatentable the instant claims under Double Patenting.
 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619